Citation Nr: 0015984	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-01 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for PTSD and assigned a 30 percent initial rating for that 
disorder.  The veteran has perfected an appeal to the Board 
of the 30 percent initial rating.

A hearing was held on March 13, 2000, at the RO, before the 
undersigned Member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 1999) and who is rendering the 
determination in this case.


FINDING OF FACT

The service-connected PTSD is manifested by some anxiety, 
depression, suspiciousness or paranoia, and by panic attacks 
and chronic sleep impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the initial assignment by the RO of a 30 
percent rating for PTSD.  Accordingly, the issue of an 
initial disability rating in excess of 30 percent for PTSD is 
well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
The veteran subsequently perfected his appeal of the issue to 
the Board.

There is a distinction between an appeal of an original 
rating assigned upon an award of service connection and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between an appeal of the original rating assigned 
and a claim for an increased rating is important in terms of 
VA adjudicative actions.  Fenderson, 12 Vet. App. at 132.

In this case, the RO did not identify the issue on appeal as 
one for an "increased" rating for service-connected PTSD in 
the statement of the case and supplemental statements of the 
case but rather as one for "evaluation of" 
service-connected PTSD.  Moreover, the RO provided the 
veteran with the appropriate regulations for evaluating the 
degree of impairment resulting from his service-connected 
PTSD.  Therefore, the Board concludes that the RO has 
provided the veteran with appropriate notice of the issue on 
appeal and the laws and regulations pertaining to it.  See 
Fenderson, 12 Vet. App. at 132 (remanding for a new statement 
of the case where the RO called the issue one for an 
"increased" rating rather than an "original" or 
"initial" rating) (Holdaway, J., concurring in part and 
dissenting in part).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
more probative value is assigned to evidence contemporaneous 
with the claim for service connection for the disorder and 
with the rating decision which awarded service connection 
than to earlier or later evidence.  However, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected PTSD provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent rating may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the evidence most contemporaneous with the 
initial assignment of the 30 percent disability rating is a 
report from an April 1997 private psychologist and an October 
1997 VA examination report.  Both examiners recorded a 
history of complaints and symptoms.  It was noted that the 
veteran had been employed at the Post Office for the past 11 
years.  The psychologist administered a psychological test, 
the Psychological Assessment Inventory, and the VA examiner 
conducted a mental status evaluation.  Both agreed that the 
veteran did not have memory loss, the psychologist noting 
that he had all the PTSD symptoms except amnesia and the VA 
examiner no gross impairment in memory.

The symptoms present that correspond to the rating criteria 
which the psychologist noted were depression and paranoid 
ideation.  The psychologist diagnosed PTSD as well as a 
paranoid personality disorder with avoidant and aggressive 
traits and noted that the Global Assessment of Functioning 
(GAF) designation -- which represents a "global" or total 
degree of severity of psychiatric symptomatology, i.e., 
resulting from all psychiatric disorders combined, -- was 
"55" representing a degree of severity mid-way between 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks, few friends) and serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994). 

The VA examiner's report addressed the rating criteria more 
directly and completely.  The VA examiner noted that the 
veteran was a casually groomed individual who made minimal 
eye contact.  He was fully cooperative.  He appeared rather 
anxious.  Speech was within normal rhythm with regard to rate 
and rhythm.  The veteran's thought processes and associations 
were logical and tight and not loosening of associations was 
noted and no confusion was noted.  No gross impairment in 
memory was observed and the veteran was oriented times three.  
Hallucinations were not complained of and no delusional 
material was noted.  The veteran's insight and judgment were 
adequate.  He denied suicidal ideation.  He did report some 
homicidal ideation but denied plans or intent.  The examiner 
diagnosed only PTSD and assigned a GAF designation of 52 
which was between moderate and serious symptoms, although 
closer to serious symptoms.

Based on this evidence which the RO had before it at the time 
that it assigned the initial rating of 30 percent, the Board 
finds that degree of severity resulting from the 
service-connected PTSD did correspond with the rating 
criteria for the 100 percent or 70 percent rating.  
Impairment in thought processes or communication was not 
shown -- the veteran's thought processes were logical and 
tight and his speech of normal rate and rhythm, not 
intermittently illogical, obscure or irrelevant.  There was 
no grossly inappropriate behavior or inattention to 
activities of daily living such as personal hygiene -- the 
veteran was fully cooperative and casually groomed.  There 
was no disorientation to time or place or spatial 
disorientation -- the veteran was oriented times three.  As 
noted above, there was no memory impairment.  The veteran 
also denied suicidal ideation and although he did report some 
homicidal ideation he had no intent or plan in this regard.  
Finally, there was no evidence of deficiencies in most areas, 
such as work, family relations, judgment, thinking, or mood 
due to such symptoms as those ruled out above.  Based on 
these findings from the medical evidence, the Board concludes 
that the 70 percent or 100 percent ratings were not warranted 
in this case and the remaining question is whether the 
veteran was appropriately rated as 30 percent disabled or 
whether the severity of his symptoms more nearly approximated 
the 50 percent rating.

Based on the reports of the private psychologist and the VA 
examiner, the Board notes that the service-connected PTSD was 
shown to be manifested by some anxiety; by depression; and by 
suspiciousness or paranoia.  The psychologist noted 
depression and paranoid ideation.  The VA examiner noted 
anxiety.  These symptoms are all contemplated by the 30 
percent rating assigned.  Moreover, the veteran was not noted 
to have a flattened affect but rather the VA examiner noted 
that his affect was appropriate to the content of the 
examination.  There was no circumstantial, circumlocutory, or 
stereotyped speech.  His speech was normal in rate and 
rhythm.  There was no impairment in memory or in judgment. 
Thus, based only on the evidence that the RO had before it 
when it assigned the initial rating, the Board concludes that 
the 30 percent rating was appropriately assigned and the 
degree of severity of the symptoms did not more nearly 
approximate that of the next higher or 50 percent rating.

Evidence submitted later during the appeal period -- which 
included VA outpatient treatment notes dated between August 
1998 and February 2000 as well as the veteran's hearing 
testimony and evidence that he submitted to show he misses 
days form work at the Post Office because of his PTSD 
symptoms -- emphasized that in addition to anxiety, 
depression, and suspiciousness, the veteran's PTSD was also 
manifested by panic attacks and chronic sleep impairment.  
The Board notes that these symptoms are contemplated by the 
30 percent rating.

With regard specifically to the GAF scores of 55 and 52 
assigned by the private psychologist and VA examiner, the 
Board notes that, except for the veteran's testimony that he 
had no friends, most of the examples of given by the DSM-IV 
of symptoms that are considered serious, rather than 
moderate, are ruled out in this case.  The veteran is not 
shown by the evidence to have suicidal ideation, severe 
obsessional rituals, or to be unable to keep a job.  With 
regard to "moderate" symptoms, he testified that he had 
panic attacks but he was not shown to have flat affect or 
circumstantial speech.  In addition to having been employed 
full time for 11 years, the veteran testified at the March 
2000 hearing before the Board that he is a union 
representative or shop steward at work and is able to meet 
with co-workers and discuss their difficulties or grievances 
with them and to meet with the supervisors to 
"troubleshoot" on behalf of the co-workers and present 
their grievances to the supervisors.  Accordingly, the Board 
finds the descriptions of the actual symptomatology by the 
examiners and by the veteran himself more probative than the 
numerical GAF designations in this case.

Based on the entire evidence of record, the Board finds that 
service-connected PTSD is manifested by some anxiety; by 
depression; by suspiciousness or paranoia; by panic attacks, 
and chronic sleep impairment.  Although some of these 
symptoms were shown by evidence submitted after the RO 
assigned the initial rating in the case, all of these 
symptoms are contemplated by the criteria for the 30 percent 
rating in the VA Schedule for Rating Disabilities, and thus 
the Board concludes that the assignment of a "staged" is 
not for application here.  Therefore, the Board concludes 
that an initial rating in excess of 30 percent for 
service-connected PTSD is not warranted in this case.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

Finally, at the hearing before the Board, the veteran's 
representative stated that the symptoms of the 
service-connected PTSD "warrant[] a higher rating either on 
a schedular or extra-schedular basis . . . ."  Section 
3.321(b)(1) of VA regulations provides,

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).

However, no argument or evidence has been presented as to why 
the rating schedule is inadequate in this case or what 
symptoms result from the veteran's service-connected PTSD 
that are not contemplated by the rating schedule or how this 
case is "exceptional" such that consideration of an extra-
schedular rating is warranted.  Although the veteran 
presented testimony and evidence at the hearing to show that 
he occasionally he misses days from work because of the 
symptoms associated with PTSD, the 30 percent rating 
contemplates "decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks".  
Accordingly, because no evidence or argument has been 
presented as to why the schedular criteria are inadequate in 
this case warranting consideration of an extra-schedular 
rating, the Board concludes that remand for the RO to address 
entitlement to an extra-schedular rating is not warranted in 
this case.  Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded 
from considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).



ORDER

An initial rating in excess of 30 percent for 
service-connected PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

